OPINION — AG — QUESTION(1): WOULD IT BE POSSIBLE FOR THE RESIDENTS OF THIS FOUR MILE STRIP ACROSS THE SOUTHERNMOST BOUNDARY OF GRADY COUNTY TO CHANGE THE COUNTY LINE AND MOVE THEMSELVES INTO STEPHENS COUNTY? — AFFIRMATIVE, PROVIDING 60 PER CENT OF THE VOTES CAST IN THE TERRITORY TO BE ANNEXED TO STEPHENS COUNTY VOTE IN FAVOR OF THE TRANSFER, AND PROVIDING FURTHER THAT A MAJORITY VOTE OF ALL ELECTORS OF STEPHENS COUNTY APPROVE THE ANNEXATION OF THE TERRITORY TO SUCH RECEIVING COUNTY. QUESTION(2); WOULD BE NECESSARY FOR THE ENTIRE VOTING POPULATION OF GRADY COUNTY TO APPROVE THIS SECESSION? — NEGATIVE  CITE: 19 O.S. 1961 11 [19-11], ARTICLE XVII, SECTION 4 (W. J. MONROE)